ORDER

PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion. In 1993 he had been sentenced to five years in prison, execution of sentence had been suspended and he was granted five years probation. After his *880probation was terminated m 1997, the trial court ordered a new three-year period of probation, which was also terminated in 1998. Movant contends the trial court was limited to imposing five years of probation, and despite 1995 amendments to statutes governing probation, his subsequent sentence was unlawful and violated his constitutional rights. Affirmed. Rule 84.16(b).